Jenkins, P. J.
‘/When a document purporting, to Ipe.a brief of evidence is extensively .interspersed, with, statements and arguments of- counsel and rulings of the court on .evidence . . , the paper will not be treated by this court as a brief of evidence, and no question made in the record which is dependent upon the evidence will be decided.!’ Graham v. City of Baxley, 117 Ga. 42 (2) (43 S. E. 405); Equitable Mortgage Co. v. Bell, 115 Ga. 651 (1) (42 S. E. 82); McComb v. Hines, 123 Ga. 246 (51 S. E. 300); Wall v. Mercer, 119 Ga. 346 (46 S. E. 420); Scott v. Davis, 22 Ga. App., 32 (3)(95 S. E. 332); Shaine v. Block, 28 Ga. App. 329 (111 S. E. 79); Avery v. Graham, 26 Ga. App. 161 (6) (105 S. E. 708); Jackson v. Dorsey, 26 Ga. App. 372 (4) (106 S. E. 210). In the instant case, more than two third's of what' purports to be a brief of the .'evidence being made up of testimony in'- question and answer form, or- bqing commingled with colloquies of counsel and rulings or statements.-of .the .court, and a consideration of the testimony being neces'sary -to determine the questions raised by the grounds of the .plaintiff’s .motion -for la new trial, and: the defendants in error moving for' an affirmance of the ruling of the court below for the reason stated, the -judgment, in accordance with the authorities cited, must be affirmed.

Judgment’ affirmed'on main bill of exceptions; cross-bill dismissed.


Stephens and Bell, JJ.', concur.

G. F. Fielding, Q. E. Mingledorff, for plaintiff.
F. B. Smith, W. G. Lankford, for defendants.